DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 claims a particle mixture consisting of only two particles:  particle A and partible B.  Claims 3 and 6 include more than two particles, which is not permitted by the transitional phrase “consisting of” in claim 1.  


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duncan et al. (2,995,420).
Duncan et al. teach that xenotime is a natural mineral consisting of at least yttrium phosphate and gadolinium phosphate (column 1, lines 51-54).  Duncan et al. teach xenotime in the dry state (column 1, lines 43-45) and as a particle mixture (column 1, lines 58-59).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilman et al. (3,999,145).
Gilman et al. teach using a mixture of host compounds selected from a list of eight possible compounds (Table 1; Claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a mixture of yttrium phosphate and gadolinium phosphate (Table 1; Claim 1) as the host compound in the composition, and to make a masterbatch mixture of the host compounds.  

Claim(s) 1-3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chau (WO 2014/036501).
Chau teaches using a mixture of rare earth phosphates selected from a list of five possible compounds [0078; Claim 3].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a mixture of yttrium phosphate and gadolinium phosphate [0078; Claim 3] as the mixture of rare earth phosphate particles in Chau.  Chau teaches contacting the rare earth phosphate with a phosphor material [0051].  Therefore, the mixture of yttrium phosphate and gadolinium phosphate will be produced before contacting the mixture with a phosphor material.  Thus, Chau teaches a mixture consisting of yttrium phosphate and gadolinium phosphate.

Terminal Disclaimer
The terminal disclaimer filed on 11/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 16/768920 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 11/8/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that Duncan mixes xenotime and an alkaline metal, which are then heated under a dry condition.  This is not persuasive because the xenotime alone anticipates the claims.  
The Applicant has made the argument that it appears that it would be extremely difficult for Gilman’s optical converter host materials to be used for a light-diffusing sheet.  In other words, the technical features of the present application and Gilman are allegedly quite different.  This is not persuasive because the instant claims are for a particle mixture, which is taught by Gilman.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  See MPEP 2144.
The Applicant has made the argument that Chau teaches a phosphor material.  This is not persuasive because Chau teaches contacting the rare earth phosphate with a phosphor material [0051].  Therefore, the mixture of yttrium phosphate and gadolinium phosphate will be produced before contacting the mixture with a phosphor material.  Thus, Chau teaches a mixture consisting of yttrium phosphate and gadolinium phosphate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763